—Judgment, Supreme Court, New York County (John Bradley, J.), rendered June 17, 1997, convicting defendant, after a jury trial, of manslaughter in the first degree, criminal use of a firearm in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second violent felony offender, to two concurrent terms of 12V2 to 25 years, to run consecutively to concurrent terms of 7V2 to 15 years and 3V2 to 7 years, unanimously affirmed.
*202A reasonable view of the evidence supports a finding that defendant intended to inflict serious physical injury upon the victim and not to cause his death, and thus the trial court properly charged the jury on manslaughter in the first degree as a lesser included offense of murder in the second degree. The location of the victim’s single wound and the surrounding circumstances created a jury question as to intent. We have considered and rejected defendant’s remaining arguments on this issue.
We perceive no abuse of sentencing discretion. Concur— Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.